Citation Nr: 1101354	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  06-28 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial compensable disability rating for 
hyperlipidemia.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1976 to February 
2003.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board remanded the case to the RO, via the Appeals Management 
Center (AMC), in November 2009 for further development and 
adjudicative action.  

In August 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of that proceeding is of record.

In a September 2009 rating action, the RO severed the award of 
service connection for hyperlipidemia, effective December 1, 
2009.  He did not appeal such severance and it is not a component 
of the instant claim.  Rather, the Board is merely considering 
the narrow issue of whether a higher evaluation is warranted 
prior to the December 1, 2009 severance.


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's 
hyperlipidemia has had no residual disability or symptoms related 
to his diagnosis for which he is not already compensated.


CONCLUSION OF LAW

The criteria for a compensable rating for hyperlipidemia have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3. 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's hyperlipidemia claim arises from an appeal of the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and examination.  Moreover, the Veteran's 
statements in support of the claim are of record, including 
testimony provided during August 2009 before the undersigned.  
The Board has carefully reviewed such statements and concludes 
that no available outstanding evidence has been identified.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found nothing 
to suggest that there is any outstanding evidence with respect to 
the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability are sufficient.  Above all, a 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2010).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010)and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
Veteran's service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not adequate 
for rating purposes.  

Turning to the evidence of record, the Veteran's October 2004 VA 
examination indicates that the Veteran took Zocor for 
hyperlipidemia.  The examiner indicated that there was no end 
organ damage.

The Board notes that the Veteran failed to report to VA 
examinations scheduled for May 2006.

The Veteran was afforded an April 2009 VA examination.  The 
examiner indicated that there was no clinical evidence or 
findings of cardiovascular disease.  

VA treatment records are silent concerning the Veteran's 
hyperlipidemia or disabilities associated with such finding.

The Board again notes that service connection for hyperlipidemia 
was severed effective December 1, 2009, as the hyperlipidemia was 
a laboratory finding without a diagnosis of chronic or associated 
disabling condition.

The Veteran was afforded an additional VA examination dated March 
2010.  He was diagnosed with hyperlipidemia with no significant 
effects on occupation and no effect on usual daily activities.  
The examiner indicated that the potential complications from 
hyperlipidemia include coronary artery disease, cerebrovascular 
disease and peripheral arterial disease.  The only potential 
complication from hyperlipidemia actually found was erectile 
dysfunction.  In this regard, the examiner noted that there were 
no manifestations of coronary artery disease, no chest pain or 
shortness of breath, no abnormal physical findings of the heart 
with a recent normal exercise stress test; no manifestations of 
cerebrovascular disease of stroke or transient ischemic attack, 
symptomwise or on physical examination; and no manifestations of 
peripheral arterial disease of the lower extremities such as 
intermittent claudication.  Moreover, peripheral pulses were 
normal.  The examiner additionally indicated that he would have 
to rely on pure speculation to determine the cause of the 
Veteran's erectile dysfunction.

To conclude, the preponderance of the evidence indicates that the 
Veteran's hyperlipidemia resulted in no disability during the 
relevant period for which he is not already compensated.  In this 
regard, the Board notes that the Veteran has been service-
connected for erectile dysfunction from the time of his discharge 
from active duty.  Under Diagnostic Code 7522, a 20 percent 
evaluation is warranted for penis deformity with loss of erectile 
power.  To the extent that the Veteran's erectile dysfunction may 
be attributable to hyperlipidemia, there is no showing of 
deformity or loss of erectile power.  Rather, the March 2010 VA 
examination indicates that, with medication, he had normal sexual 
abilities.  Additionally, per the March 2010 VA examination, 
there is also no showing of urinary frequency or voiding 
dysfunction such as to warrant a higher evaluation on those 
bases.  

For the foregoing reasons, the Board must conclude that the 
Veteran's hyperlipidemia has not warranted a compensable 
evaluation during the relevant period on appeal.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
Veteran's hyperlipidemia warranted a compensable evaluation.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered the doctrine of reasonable doubt 
but has determined that it is not applicable to the claim because 
the preponderance of the evidence is against the claim.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture.  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably describe 
or contemplate the severity and symptomatology of the Veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.

In this case, the schedular evaluation is not inadequate.  
Indeed, the only medical disorder potentially attributable to 
hyperlipidemia in this case is erectile dysfunction.  An 
evaluation in excess of that assigned is provided for certain 
manifestations of such disability, but the medical evidence 
reflects that those manifestations are not present in this case.  
As the rating schedule is adequate to evaluate the disability, 
referral for extraschedular consideration is not in order.

						(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial compensable disability rating for 
hyperlipidemia is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


